DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/436,153 filed on 06/10/2019 in which claims 1-20 have been presented for examination in a first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2019 and 12/27/2019 have been considered and put on record. Initialed copies are attached herewith.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  In claims 1-20, the brackets should be removed and the wording supposed to be on the same line as the claim numbering. For example, instead of 
“[claim 1]
A direct current power supply circuit, which is mounted in a working vehicle having a drive unit, a controller and a battery management system, comprising: a first power source supplying direct current power to the drive unit; a switch activating the battery management system; a second power source connected to the battery management system by turning on the switch; and a first relay operating by control of the battery management system, wherein the first power source is connected to the battery management system through the first relay so as to supply direct current power, the battery management system is activated by supply of direct current power from the 
1.	A direct current power supply circuit, which is mounted in a working vehicle having a drive unit, a controller and a battery management system, comprising: a first power source supplying direct current power to the drive unit; a switch activating the battery management system; a second power source connected to the battery management system by turning on the switch; and a first relay operating by control of the battery management system, wherein the first power source is connected to the battery management system through the first relay so as to supply direct current power, the battery management system is activated by supply of direct current power from the second power source when the switch is turned on, and the first relay is on-controlled when it is determined that the first power source is capable of being used. --
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshioka US 2009/0173554.
Regarding claim 1: Yoshioka discloses and shows in Fig. 2: A direct current power supply circuit(40), which is mounted in a working vehicle(1) having a drive unit (combination of 30 and 31 and hydraulic actuator 20), a controller(42) and a battery management system(construed as power source monitoring controlling 41; see ¶[0019],[0031]), comprising: a first power source(main battery 50 via 50a) supplying direct current power to the drive unit(combination of 30 and 31and hydraulic actuator 20 )(see ¶[0017]); a switch(45) activating the battery management system(41)(see ¶[0019]); a second power source(44) connected to the battery management system(41)(see Fig. 2) by turning on the switch(45)(see ¶[0019]); and a first relay(46) operating by control of the battery management system(41)( ¶[0020]), wherein the first power source(50 via 50a) is connected to the battery management system(41) through the first relay(46) so as to supply direct current power(power from battery 50a is a DC current), the battery management system is activated by supply of direct current power from the second power source(44) when the switch(45) is turned on(note-the power source monitoring controller 41 supplies electric power from the backup battery 44 to the protective circuit 50b of the main battery unit 50)(see ¶[0019]), and the first relay(46) is on-controlled when it is determined that the first power source(50) is capable of being used(note-the power source monitoring controller 41 obtains the status of the main battery 50a from the protective circuit 50b (step S120), and determines whether the main battery 50a can be used or not (step S130))(¶see [0022]-[0023]).
Regarding claim 2, Yoshioka discloses, further comprising: a first converter(48) connected to the first power source(50/50a) through the first relay(46), wherein the battery (41) is connected to the first power source through the first converter(48)(see Fig. 2)(see ¶[0024]).
Regarding claim 3, Yoshioka discloses, further comprising: a second relay(46b) operating by turning on the switch(45), wherein the battery management system(41) is connected to the second power 112702LT: 192035:471848: 1 :ALEXANDRIAsource(44) through the second relay(46b)(41->42->46b->44;see Fig. 2).
Regarding claim 4, Yoshioka discloses, a third relay operating when the first relay(46) is operated, wherein the second power source(44) is connected to the battery management system(41) through the third relay(47) so as to supply direct current power(¶[0019]), and the connection between the second power source and the battery management system is released by the operation of the third relay(47)(see ¶[0020]-[0021]).
Regarding claim 5, Yoshioka discloses, a second converter(43) connected to the second power source(44) by turning on the switch(45), wherein the battery management system(41) is connected to the second power source(44) through(via 42) the second converter(43)(see ¶[0018]).
Regarding claim 6: Yoshioka discloses, wherein the first power source(50/50a) and the second power source(44) are respectively connected to the battery management system(41) so as to supply direct current power as well as connected to the controller(42) so as to supply direct current power(see ¶[0018]-[0021]).
Regarding claim 7, Yoshioka discloses, wherein the first power source(50a)(high voltage capable of outputting 336V; see ¶[0017]) and the second power source(44)(low voltage capable direct current voltage of 12.6V; see ¶[0019]) have structures different from each other, and at least the second power source is a secondary battery(lithium ion and rechargeable; see ¶[0021])
Regarding claim 8, Yoshioka discloses, wherein both the first power source(50a) and the second power source(44) are secondary batteries(lithium ion batteries; see ¶[0017],[0019]), and the second power source(44) is set to have a smaller capacity(12.6V) than the first power source(50a)(336V).
Claims 11-18 are rejected under 35 U.S.C. 103 as being obvious over Yoshioka US 2009/0173554
Regarding claim 11, Yoshioka discloses, wherein the first power source(50a) is any of a lithium-ion rechargeable battery(50a)(¶[0017]), a nickel metal hydride battery, a sodium-sulfur battery and a lead-acid battery, bus does not expressly teach the second power source(44) is any of the lead-acid battery and the nickel metal hydride battery. Instead, Yoshioka disclose that the second power source (44) is a lithium ion(see ¶[0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the second power source to be any of the lead-acid battery and the nickel metal hydride battery since it was known in the art that a recitation of the claimed invention “second power source is any of the lead-acid battery and the nickel metal hydride battery” does not result in a structural difference between the claimed invention and the prior art, thus claimed invention is only an art recognized suitability for an intended purpose, MPEP 2144.07. Furthermore, a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results; 
when a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious.
Regarding claim 12, Yoshioka discloses all the claimed invention as set forth and discussed above in claim 2. Yoshioko further discloses, wherein the first power source(50a) is any of a lithium-ion rechargeable battery(¶[0017])), a nickel metal hydride battery, a sodium-sulfur battery and a lead-acid battery. However, Yoshioka fails to expressly disclose, and the second power source is any of the lead-acid battery and the nickel metal 13 2702LT: 192035:471848: 1 :ALEXANDRIAhydride battery.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the second power source to be any of the lead-acid battery and the nickel metal hydride battery since it was known in the art that a recitation of the claimed invention “second power source is any of the lead-acid battery and the nickel metal hydride battery” does not result in a structural difference between the claimed invention and the prior art, thus claimed invention is only an art recognized suitability for an intended purpose, MPEP 2144.07. Furthermore, a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results; 
when a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious.
Regarding claim 13, Yoshioka discloses all the claimed invention as set forth and discussed above in claim 3. Yoshioka further discloses, wherein the first power source(50a) is any of a lithium-ion rechargeable battery(¶[0017]), a nickel metal hydride battery, a sodium-sulfur battery and a lead-acid battery. However, Yoshioka does not expressly teach, “and the second power source is any of the lead-acid battery and the nickel metal hydride battery”.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the second power source to be any of the  is any of the lead-acid battery and the nickel metal hydride battery” does not result in a structural difference between the claimed invention and the prior art, thus claimed invention is only an art recognized suitability for an intended purpose, MPEP 2144.07. Furthermore, a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results; 
when a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious.
Regarding claim 14, Yoshioka discloses all the claimed invention as set forth and discussed above in claim 4. Yoshioka further discloses, wherein the first power source(50a) is any of a lithium-ion rechargeable battery(¶[0017]). However, Yoshioka in view of Kim does not expressly teach, “and the second power source is any of the lead-acid battery and the nickel metal hydride battery”. Instead Yoshioka discloses that the second power source(44) is a lithium-ion. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the second power source to be any of the lead-acid battery and the nickel metal hydride battery since it was known in the art that a recitation of the claimed invention “second power source is any of the lead-acid battery and the nickel metal hydride battery” does not result in a structural difference between the claimed invention and the prior art, thus claimed invention is only an art recognized suitability for an intended purpose, MPEP 2144.07. Furthermore, a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results; 

Regarding claim 15, Yoshioka discloses all the claimed invention as set forth and discussed above in claim 5. Yoshioka further discloses, wherein the first power source(50a) is any of a lithium-ion rechargeable battery(¶[0017]), a nickel metal hydride battery, a sodium-sulfur battery and a lead-acid battery. 
However, Yoshioka does not expressly teach the limitations of, “and the second power source is any of the lead-acid battery and the nickel metal hydride battery”. Instead Yoshioka discloses that the second power source(44) is a lithium-ion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the second power source to be any of the lead-acid battery and the nickel metal hydride battery since it was known in the art that a recitation of the claimed invention “second power source is any of the lead-acid battery and the nickel metal hydride battery” does not result in a structural difference between the claimed invention and the prior art, thus claimed invention is only an art recognized suitability for an intended purpose, MPEP 2144.07. Furthermore, a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results; 
when a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious.
Regarding claim 16, Yoshioka discloses all the claimed invention as set forth and discussed above in claim 6. Yoshioka further discloses, wherein the first power source(50a) is (¶[0017]), a nickel metal hydride battery, a sodium-sulfur battery and a lead-acid battery.
However, Yoshioka does not expressly teach the limitations of, “and the second power source is any of the lead-acid battery and the nickel metal hydride battery”. Instead Yoshioka discloses that the second power source(44) is a lithium-ion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the second power source to be any of the lead-acid battery and the nickel metal hydride battery since it was known in the art that a recitation of the claimed invention “second power source is any of the lead-acid battery and the nickel metal hydride battery” does not result in a structural difference between the claimed invention and the prior art, thus claimed invention is only an art recognized suitability for an intended purpose, MPEP 2144.07. Furthermore, a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results; 
when a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious.
Regarding claim 17, Yoshioka discloses all the claimed invention as set forth and discussed above in claim 7. Yoshioka further discloses, wherein the first power source(50a) is any of a lithium-ion rechargeable battery(¶[0017]), a nickel metal hydride battery, a sodium-sulfur battery and a lead-acid battery.
However, Yoshioka does not expressly teach the limitations of, “and the second power source is any of the lead-acid battery and the nickel metal hydride battery”. Instead Yoshioka discloses that the second power source(44)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the second power source to be any of the lead-acid battery and the nickel metal hydride battery since it was known in the art that a recitation of the claimed invention “second power source is any of the lead-acid battery and the nickel metal hydride battery” does not result in a structural difference between the claimed invention and the prior art, thus claimed invention is only an art recognized suitability for an intended purpose, MPEP 2144.07. Furthermore, a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results; 
when a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious.
Regarding claim 18, Yoshioka discloses all the claimed invention as set forth and discussed above in claim 8. Yoshioka further discloses, wherein the first power source(50a) is any of a lithium-ion rechargeable battery(¶[0017]), a nickel metal hydride battery, a sodium-sulfur battery and a lead-acid battery.
However, Yoshioka does not expressly teach the limitations of, “and the second power source is any of the lead-acid battery and the nickel metal hydride battery”. Instead Yoshioka discloses that the second power source(44) is a lithium-ion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the second power source to be any of the lead-acid battery and the nickel metal hydride battery since it was known in the art that a recitation of the claimed invention “second power source is any of the lead-acid battery and the nickel metal hydride battery” does not result in a structural difference between the claimed 
when a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious.
Claims 9-10,19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka US 2009/0173554 in view of Kim et al., US 2012/0025615 (both cited by applicants)
Regarding claim 9, Yoshioka discloses (abstract; ¶[0018]) discloses that the battery management system (power source monitoring controller (41)) monitors the conditions of the main battery(50a)(including output voltage ¶[0018]) of the first power source (50a) but does not expressly disclose, wherein the battery management system monitors a temperature of the first power source and performing on-control of the first relay when it is determined that the voltage and the temperature are within allowable ranges.  
Kim discloses factual evidence that the battery management system (16) control charge and discharge operations of the battery (15) and further include an analog front end (AFE)(not shown) for sensing, for example, a voltage, a current, and a temperature of the battery 15, 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included in the power source monitoring controller that monitors a temperature of the first power source and performing on-control of the first relay when it is determined that the voltage and the temperature are within allowable ranges, so as to improve efficiency of the system and provide protection from overcharging and (¶[0044]).
Regarding claim 10, Yoshioka in view of Kim discloses all the claimed invention as set forth and discussed above in claim 9. Yoshioka further discloses, wherein the battery management system(BMS 41)  is signal-connected to the controller(42) and transmits an error signal to the controller when it is determined that the voltage or the temperature is not within the allowable range(see ¶[0029]).
Regarding claim 19, Yoshioka discloses all the claimed invention as set forth and discussed above in claim 9. Yoshioka further discloses, wherein the first power source(50a) is any of a lithium-ion rechargeable battery(¶[0017]), a nickel metal hydride battery, a sodium-sulfur battery and a lead-acid battery.
However, Yoshioka in view of Kim does not expressly teach the limitations of, “and the second power source is any of the lead-acid battery and the nickel metal hydride battery”. Instead Yoshioka discloses that the second power source(44) is a lithium-ion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the second power source to be any of the lead-acid battery and the nickel metal hydride battery since it was known in the art that a recitation of the claimed invention “second power source is any of the lead-acid battery and the nickel metal hydride battery” does not result in a structural difference between the claimed invention and the prior art, thus claimed invention is only an art recognized suitability for an intended purpose, MPEP 2144.07. Furthermore, a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results; 

Regarding claim 20, Yoshioka discloses all the claimed invention as set forth and discussed above in claim 10. Yoshioka further discloses, wherein the first power source(50a) is any of a lithium-ion rechargeable battery(¶[0017]), a nickel metal hydride battery, a sodium-sulfur battery and a lead-acid battery.
However, Yoshioka in view of Kim does not expressly teach the limitations of, “and the second power source is any of the lead-acid battery and the nickel metal hydride battery”. Instead Yoshioka discloses that the second power source(44) is a lithium-ion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the second power source to be any of the lead-acid battery and the nickel metal hydride battery since it was known in the art that a recitation of the claimed invention “second power source is any of the lead-acid battery and the nickel metal hydride battery” does not result in a structural difference between the claimed invention and the prior art, thus claimed invention is only an art recognized suitability for an intended purpose, MPEP 2144.07. Furthermore, a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results; 
when a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892
KR 2017-0058040  discloses the general state of the art regarding a battery management system.
WO 2014/030914 discloses the general state of the art regarding a power relay assembly for an electric vehicle and method for operating an energy system for an electric vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        February 27, 2021